Citation Nr: 0608779	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  00-16 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from April 1953 to March 1958 and 
November 1990 to July 1991.  He served in Southwest Asia from 
February 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision.  In December 
2003, the Board remanded for additional development and the 
appeal is now before Board for final appellate consideration. 


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2. The preponderance of the evidence is against a finding 
that current hearing loss is related to service.   

3.  A psychiatric disorder was not manifested in service and 
a preponderance of the evidence is against a finding that 
current psychiatric disorder is related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and sensorineural hearing loss may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.385 (2005).

2.  A psychiatric disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In a letters dated in October 2001, April 2004, October 2004, 
and July 2005, the RO informed the appellant of the 
provisions of the VCAA.  More specifically, these letters 
notified the appellant that VA would make reasonable efforts 
to help him obtain necessary evidence with regard to his 
appeal but that he had to provide enough information so that 
VA could request the relevant records.  VA also discussed the 
attempts already made to obtain relevant evidence with regard 
to this appeal.  Further, VA notified the appellant of his 
opportunity to submit additional evidence to support his 
appeal, as he was told to provide any additional pertinent 
evidence or information he had pertaining to his claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in July 2000, as well as supplemental statements of the 
case (SSOCs) in February 2002, June 2002, and September 2005, 
in which the appellant and his representative were advised of 
all the pertinent laws and regulations regarding his claims.  
The Board, therefore, believes that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of evidence was developed with respect to 
the appellant's claims, and that the SOC and SSOCs issued by 
the RO clarified what evidence would be required to establish 
entitlement to the benefits sought.  Further, the claims file 
reflects that the June 2002 and September 2005 SSOCs 
contained the pertinent language from the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2005).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, to the 
extent that the letters notifying him of the VCAA may not 
have technically informed the appellant of each element of 
the VCAA, the appellant was nonetheless properly notified of 
all the provisions of the VCAA by the June 2002 and September 
2005 SSOCs.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in this case, where the claims were adjudicated in 
April 2000.  However, the claimant still has the right to 
VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  
Although the notices provided to the veteran in 2001, 2004, 
and 2005 were not given prior to the first adjudication of 
the claim, the content of the notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notices were provided, the case was 
readjudicated in the September 2005 SSOC.  Any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

VA outpatient records, private medical records, and VA 
examination reports have been obtained, and there is no 
contention that additional relevant records have not been 
obtained.  The veteran has not indicated that he has any 
additional evidence to submit.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In light of the Board's denial of the appellant's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006). 
 For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A preexisting disease will be considered to have been 
aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306.

1.  Entitlement to service connection for bilateral hearing 
loss.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In April 1959, the veteran's hearing was 15/15 bilaterally 
for whispered voice.  In October 1982, the following pure 
tone results in decibels were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
20
LEFT
10
15
15
20
25

In September 1986, the following pure tone results in 
decibels were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
45
55
60
LEFT
30
20
40
60
45

In September 1990, the following pure tone results in 
decibels were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
40
40
40
LEFT
25
30
40
40
50

At his discharge examination in April 1991, the following 
results were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
50
65
55
LEFT
30
25
45
55
55

In May 1993, the following results were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
60
65
LEFT
30
30
45
55
65

A private medical record dated in June 1996 showed bilateral 
hearing loss but the results were not certified.  

VA afforded the veteran an examination in June 2005 and the 
following pure tone thresholds were reported, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
50
70
75
LEFT
35
30
55
70
75

The average pure tone thresholds were 58 decibels in the 
right ear and 58 decibels in the left ear.  The examiner 
noted bilateral mild to severe sensorineural hearing loss 
from 500 hertz to 4000 hertz.  Speech recognition testes were 
not done due to the veteran's speech problems.  While 
pointing out that the veteran had a history of exposure to 
heavy weapon in service as an infantryman, the examiner 
opined that it was unlikely that the veteran's current 
hearing loss had its onset during his first period of duty.  
The examiner noted that hearing was normal in October 1982 
and hearing loss was not reported until September 1986.  The 
examiner observed that his hearing loss underwent a permanent 
increase in severity during his second period of service 
(hearing changes from September 1990 to April 1991 and April 
1993 to September 2000).  In conclusion, the examiner stated 
that the increment of hearing loss was likely the result of 
the natural progression of the disorder, as well as an age-
related event.      

The veteran did not have hearing loss for VA purposes until 
September 1986, which is almost 28 post service discharge 
from his first period of active duty.  Service medical 
records subsequently showed the veteran's pre-existing 
hearing loss prior to his second period of active duty.  The 
examination at service discharge for that period demonstrated 
an increase in decibel levels in some ranges over previous 
examinations.  However, the VA examiner, who had an 
opportunity to review the record, made a specific finding 
that any increase in the veteran's hearing loss was due to 
natural progression or was age related.  See 38 C.F.R. 
§ 3.306.  The Board notes that the veteran's specialty was 
heavy weapons infantry; however, there is no competent 
evidence to refute the negative opinion and a clear 
preponderance of the evidence is against the claim.  Based on 
the evidence in the record, service connection for bilateral 
hearing loss is unwarranted.    

To the extent that the veteran himself has claimed his 
hearing loss is related to service, as a layman, he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's hearing loss was incurred in or is 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Entitlement to service connection for a psychiatric 
disorder.

The veteran's examination report dated in April 1959 was 
negative for a psychiatric disorder.  All other examinations 
are negative for a psychiatric disorder.  The veteran's 
Persian Gulf Registry dated in July 1998 noted insomnia and 
nervousness.  

VA afforded the veteran a mental disorders examination in 
August 2005 for which his claims folder was reviewed.   The 
diagnosis was vascular dementia due to his cerebrovascular 
accident in October 1997 (organic etiology).  While the 
veteran complained of insomnia, the examiner did not find 
that it met DSM-IV criteria for a diagnosis of insomnia.  In 
conclusion, the examiner stated that the veteran's current 
vascular dementia was not incurred in service or related to 
any in-service disease or injury.  

While the veteran has a current diagnosis of vascular 
dementia, there is no evidence that it is related to service.   
Service medical records are void of any evidence of vascular 
dementia.  The examiner found that the veteran's current 
psychiatric disorder, vascular dementia, was not related to 
service as it was due to his cerebrovascular accident.  
Therefore, service connection for a psychiatric disorder is 
unwarranted.  

To the extent that the veteran himself has claimed his 
psychiatric disorder is related to service, as a layman, he 
has no competence to give a medical opinion on the etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's psychiatric disorder was incurred in or is 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a psychiatric disorder 
is denied.






____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


